Citation Nr: 1606642	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-03 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral vestibular disorder, vertigo, and Meniere's syndrome, to include as secondary to service-connected bilateral hearing loss disability and/or tinnitus.
	

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1989 to July 1993. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
In May 2015, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).   However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2015).  Furthermore, the Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Thus, the Board will consider the newly submitted evidence in the first instance.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has a peripheral vestibular disorder, vertigo, and Meniere's syndrome due to service, or in the alterative secondary to his service-connected bilateral hearing loss disability and/or tinnitus.  Although service treatment records are negative for any complaints or findings related to a peripheral vestibular disorder, the Veteran asserts that he experienced vertigo during service and collapsed.  In this regard, the Veteran's wife submitted a statement indicating that during service, the Veteran complained to her of dizziness and she witnessed the Veteran collapse in service.  Post-service medical records show treatment for dizziness and headaches.  In a February 2012 letter, L.E.J., M.D. noted that the Veteran had been diagnosed with headaches with migrainous feature and migrainous-associated dizziness.  Dr. J noted that the Veteran's migraines contributed to his dizziness.  Based on the evidence, it is unclear as to the exact nature and etiology of the Veteran's current disability.  Accordingly, on remand, the Veteran should be provided an examination to determine the nature and etiology of any current disability. 
On remand, any additional outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current peripheral vestibular disorder, vertigo, and Meniere's syndrome.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must determine all diagnoses related to the Veteran's claim.  

Second, the examiner must provide an opinion regarding each diagnosed disability as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in service, or was caused or aggravated by service.  

The examiner must address the Veteran and his wife's statements as to onset of symptoms in service, to include collapsing therein. 

Third, the examiner must provide an opinion regarding each diagnosed disability as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is caused or aggravated by the service-connected tinnitus and/or hearing loss.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




